UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of For the month of September, Commission File No. 1-9987 B + H O C E A N C A R R I E R S, L T D. 3rd Floor, Par La Ville Place 14 Par-La-Ville Road Hamilton HM JX Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form
